Citation Nr: 0434456	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-28 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Whether there was Clear and Unmistakable Error (CUE) in a 
June 1984 Board decision denying service connection for an 
acquired psychiatric disorder. 

2.  Whether an effective date earlier than July 26, 1993, is 
warranted for the grant of service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Moving Party represented by:  Robert Chisholm, Esq.


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The moving party had active service from August 1966 to June 
1968, and from August 1968 to August 1972.  

This motion comes to the Board of Veterans' Appeals (Board) 
from an August 2003 letter alleging CUE in a June 1984 Board 
decision.  

Additionally, the moving party's attorney submitted 
correspondence to the Board in March 2004 that can be 
construed as a notice of disagreement with the effective date 
assigned to the grant of service connection for PTSD.  This 
matter is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  A June 1984 decision of the Board denied service 
connection for an acquired psychiatric disorder on the basis 
that the disability was not incurred in or aggravated by 
active service, nor was schizophrenia have presumed to be due 
to service.  

2.  The June 1984 Board decision was supported by the 
evidence then of record and the applicable statutory and 
regulatory provisions extant at that time; these laws were 
not ignored or incorrectly applied, and that decision was not 
fatally flawed or undebatably erroneous.

3.  The August 2003 letter does not establish that the June 
1984 Board decision contains an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome of the appeal.  





CONCLUSION OF LAW

The Board's June 1984 decision did not contain CUE in denying 
service connection for an acquired psychiatric disease.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has original jurisdiction to consider motions for 
revision of prior BVA decisions.  Such motions are not 
appeals and are not subject to the provisions of Part 19 or 
Part 20 that relate to the processing and disposition of 
appeals.  38 C.F.R. §§ 20.1402, 20.1411.  

A CUE motion is not a claim or an application for benefits 
subject to the provisions of 38 U.S.C.A. § 5103 (regarding 
incomplete claims); nor is it a claim subject to reopening 
under 38 U.S.C.A. § 5108.  38 C.F.R. § 20.1411.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) only applies to claims; it is not applicable to 
motions for revision of a Board decision on the grounds of 
CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).

A decision of the Board is final.  38 U.S.C.A. § 7104 (West 
2002).  All final Board decisions are subject to revision for 
CUE, except those decisions that have been appealed to and 
decided by a court of competent jurisdiction, and decisions 
on issues that have subsequently been decided by a court of 
competent jurisdiction.  38 C.F.R. § 20.1400.  

A determination on whether CUE exists in a prior Board 
decision must be based on the record and the law that existed 
when the prior decision was made.  38 C.F.R. § 20.1403(b).  



In Russell v. Principi, the Court defined CUE as follows: 

Either the correct facts, as they were known at 
the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied. . . . [CUE] is the 
sort of error which, had it not been made, would 
have manifestly changed the outcome . . . [, an 
error that is] undebatable, so that it can be 
said that reasonable minds could only conclude 
that the original decision was fatally flawed.

Russell, 3 Vet. App. 310, 313 (1992) (en banc).  "In order 
for there to be a valid claim of [CUE], . . . the claimant, 
in short, must assert more than a disagreement as to how the 
facts were weighed or evaluated."  Crippen v. Brown, 9 Vet. 
App. 412, 418 (1996) (quoting Russell, 3 Vet. App. at 313).  
The movant must provide some degree of specificity as to what 
the alleged error is, and, unless it is the kind of error 
that, if true, would be CUE on its face, "persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993); see also Bustos v. West, 179 F.3d 1378, 
1380-81 (Fed. Cir. 1999) (adopting the Court's interpretation 
of 38 C.F.R. § 3.105).  The Court's review of BVA decisions 
as to CUE in prior decisions is limited to whether the BVA's 
conclusion was "arbitrary, capricious, an abuse of 
discretion, or not in accordance with the law," and whether 
the decision is supported by an adequate statement of reasons 
or bases.  See Russell, 3 Vet. App. at 315; see also 38 
U.S.C.A.§§ 7261(a)(3)(A), 7104(d)(1).

VA regulations also define CUE:

1)  It is the kind of error, of fact or of law, 
that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different, but 
for the error.  38 C.F.R. § 20.1403(a).

2)  Generally, either the correct facts, as they 
were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a).

3)  It is an error in the Board's adjudication of 
the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  38 C.F.R. § 20.1403(c).

Significantly, there are several allegations of deficiencies 
that are not CUE.  Under 38 C.F.R. § 20.1403(d), CUE is not:

1.  Changed medical diagnosis.  

2.  Failure to fulfill the duty to assist.  

3.  Disagreement as to how the facts were weighed 
or evaluated.  

4.  Change in interpretation of a statute or 
regulation.  

Section 20.1403(c) indicates that where it is not absolutely 
clear that a different result would have ensued but for the 
error, the error complained of cannot be clear and 
unmistakable error.

In this case, the moving party argues that there was CUE in 
the 1984 Board decision 
because the Board failed to apply various regulations, 
including 38 C.F.R. §§ 3.102, 3.303, 4.125, and 4.128, and 
failed to apply the presumption of soundness and aggravation.  

The June 1984 Board decision found that service connection 
for an acquired psychiatric disease was not warranted because 
"an acquired psychiatric disease was not incurred or 
aggravated during active service, nor may schizophrenia be 
presumed to have been incurred in service."

In reaching this conclusion, the 1984 Board noted that the 
veteran had complaints of nervous trouble during both terms 
of service, but also found that his psychiatric status was 
clinically determined to be normal on examination.  The Board 
also noted that the veteran was admitted for psychiatric 
evaluation during service, but found that those records 
showed habitual use of opium and marijuana, among other 
substances.  The veteran stated that he used these substances 
out of boredom, and became nervous without them.  The Board 
reviewed the mental status examination, which showed no 
affect or mood disturbances, and was also negative for 
hallucinations.  The Board also noted that the veteran stated 
that although he was nervous and depressed while in the Army, 
he "felt better" now that he was getting out.  His clinical 
status on psychiatric examination was determined to be normal 
by the medical professional conducting that examination.  The 
Board then noted that the veteran was hospitalized on a 
number of occasions post service, starting in May 1973.  He 
was seen for an unrelated physical condition in May 1973, and 
was given an irregular discharge when he became 
uncooperative.  

The Board next detailed the veteran's subsequent medical and 
psychiatric treatment, and noted review of the hearing 
transcripts, before determining that service connection was 
not warranted for an acquired psychiatric disease.  There is 
no evidence or allegation that the correct facts were not 
before the Board at the time of the June 1984 Board decision.  

The moving party's allegations of CUE are without merit.  
There is no evidence that the Board failed to apply any 
pertinent regulation in its June 1984 decision, including 38 
C.F.R. §§ 3.102, 4.125, or 4.128.  Simply because the Board 
failed to cite to various regulations does not mean that they 
were not applied, or that CUE exists.  

Specifically, with regard to the argument that 38 C.F.R. 
§ 3.102 was not applied, the 1984 Board decision stated, 
"even after consideration of the doctrine of reasonable 
doubt, service connection for an acquired psychiatric disease 
is not warranted."  Clearly, consideration was given to the 
doctrine of reasonable doubt in the 1984 decision.  
Regardless, as established in Russell, 3 Vet. App. at 314, 
the benefit-of-the-doubt "rule of 38 U.S.C. § 5107(b)[(1)] . 
. . could never be applicable" in assessing a CUE motion.  
See also Andrews v. Principi, 18 Vet. App. 177 (2004).

With regard to 38 C.F.R. §§ 4.125 and 4.128, those 
regulations do not appear to be relevant to the decision of 
service connection.  Specifically, those regulations pertain 
to the evaluation to be assigned to mental disorders, not to 
the establishment of service connection.  The "rating 
schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
. . .."  38 C.F.R. § 4.1.  In this regard, 38 C.F.R. § 4.125 
(1983) states, "These sections under mental disorders are 
concerned with the rating of psychiatric conditions and 
specifically psychotic, psychoneurotic and psychophysiologic 
disorders, as well as mental disorders accompanying organic 
brain disease."  Thus, any failure to cite to these 
provisions of the rating schedule in a decision concerning a 
claim for service connection only, is not erroneous.  

Moreover, even if those regulations are relevant, any failure 
to apply them would not have manifestly changed the outcome.  
The moving party argues that because the February 1977 VA 
examination stated that his then diagnosed schizophrenia was 
"a maturation of the emotional disorder previously diagnosed 
as anxiety neurosis" constitutes a change in diagnosis for 
which the Board should have applied 38 C.F.R. §§ 4.125 and 
4.128.  The evidence in the record at the time of the Board 
decision reveals no diagnosis of anxiety neurosis in service, 
despite multiple psychiatric evaluations; the first diagnosis 
of this disorder occurred in 1975, 3 years after his 
discharge from service.  At that time the diagnosis was 
anxiety neurosis associated with prolonged drug dependence.  
The 1977 examination report noted the veteran's report of 
symptoms since 1968, and the veteran's diagnosis of anxiety 
neurosis associated with prolonged drug dependence.  The 
examiner, after reviewing the claims file, stated that 
neurotic symptoms may be present for some time prior to the 
onset of psychosis, and that the veteran had progression of 
symptoms.  She concluded that the condition previously 
diagnosed as anxiety neurosis should be regarded as related 
to the diagnosis of schizophrenia.  She specifically stated 
that the schizophrenia was a maturation of the anxiety 
neurosis.  

As the 1984 Board decision noted, however, there is no 
diagnosis of anxiety neurosis during service.  That diagnosis 
appears only on VA hospitalization records in 1975.  Thus, 
the "change in diagnosis" to which the veteran refers in 
his motion, is a change from a 1975, post-service diagnosis, 
not from an in-service condition.  The 1977 examiner did not 
opine that the symptoms complained of in service were early 
manifestations of schizophrenia (or anxiety neurosis for that 
matter).  While the veteran may interpret the examiner's 
transcription of his report of the onset of his symptoms as 
conclusive proof of a link to service, the only opinion 
rendered by the 1977 examiner was that the schizophrenia was 
a maturation of a 1975, post-service diagnosis.  There was no 
medical opinion in the record before the Board in 1984 
linking his anxiety neurosis or schizophrenia to service.  

Furthermore, despite the moving party's argument to the 
contrary  the Board did consider and apply 38 C.F.R. 
§ 3.303(d).  Specifically, the Boards analysis states, "the 
initial symptoms of acquired psychiatric disorder almost 
three years following discharge from service are not shown by 
the evidence to be related to active service, or any incident 
thereof."  (Page 6, June 1984 BVA decision).  The Board did 
not indicate that the claim was denied due to lack of 
continuous symptomatology; rather, the claim was denied 
because no relationship was shown between the post-service 
diagnosis and service.   

Finally, the moving party argues that the 1984 Board decision 
contains CUE because it did not afford him the benefit of the 
presumption of service incurrence and the presumption of 
soundness under 38 U.S.C.A. § 105, 1110 and 1111.  He argues 
that he was diagnosed with anxiety during the first period of 
service.  However, a historical reference in an August 1969 
treatment note that the veteran was seen for anxiety and 
enuresis does not equate to a finding that he was diagnosed 
with an anxiety disorder at that time.  Anxiety is a symptom 
in neuroses.  See e.g. 38 C.F.R. § 4.132 (rating criteria for 
psychoneurotic disorders).  The 1984 Board decision 
considered the reference to be a statement provided by the 
veteran and not indicative of a diagnosis of a chronic 
acquired psychiatric disorder.  Considering the normal 
psychiatric clinical evaluation on the veteran's discharge 
examination in June 1968 and on re-entrance examination in 
August 1968, and the lack of findings or diagnosis of an 
acquired psychiatric disorder during evaluation in 1969, the 
prior Board's conclusion in this regard is plausible.   

In short, the moving party is alleging nothing more than a 
disagreement with
how the evidence was weighed or evaluated.  As noted above, 
disagreement as 
to how the facts were weighed or evaluated does not 
constitute CUE.  38 C.F.R. § 20.1403(d); see also Russell, 3 
Vet. App. at 313 ("the claimant [alleging CUE] . . . must 
assert more than a disagreement as to how the facts were 
weighed or evaluated"); Andrews, supra.

Therefore, although the Moving party disagrees with the 
disposition in the June 1984 Board decision, this 
disagreement itself does not amount to a valid CUE claim, and 
the motion for revision is denied.  


ORDER

The motion for revision of the Board's June 1984 decision, 
based on CUE, is denied.



REMAND

Following an extensive appeal, a May 2003 rating decision 
awarded service connection for PTSD, effective July 26, 1993.  
The veteran and his representative were notified of this 
decision in a June 2003 letter.  The veteran's attorney filed 
a motion for CUE in August 2003, but nothing in that motion 
mentioned a direct appeal of the effective date assigned by 
the May 2003 rating decision.  However, in correspondence to 
the Board received in March 2004, the veteran's attorney 
indicated that an appeal for an earlier effective date for 
the award of PTSD, in addition to the CUE claim, were pending 
before the Board.  This correspondence is was received within 
one year following the notification of the rating decision, 
and is sufficient to constitute a notice of disagreement with 
the effective date assigned to the award of service 
connection for PTSD.  38 C.F.R. §§ 20.201 and 20.300 (2001).  

A review of the record indicates that the earlier effective 
date issue has not been made the subject of a statement of 
the case.  The Board may not address that issue until the 
veteran has been sent a statement of the case and submits a 
substantive appeal.  38 C.F.R. § 20.200 (2002); Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  After the RO has issued the statement of the 
case, the claim should be returned to the Board only if the 
veteran perfects the appeal in a timely manner.  See 
Smallwood, supra. 

The issue is REMANDED for the following:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, 
including issuance of a statement of 
the case, so that the veteran may have 
the opportunity to complete an appeal 
on the earlier effective date issue (if 
he so desires) by filing a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



